  

Exhibit 10.19

 

Ref : (2011) Xin Kai Yin Zui Bao Zi No. 000065-3

 

Maximum Value Guarantee Contract

 

Prepared by: China CITIC Bank, Dalian Branch

 

 

 

 

Instruction

 

1.      The Contract herein shall be filled with dark blue or black-inked
signature pen or pens.

 

2.      The Contract shall be completed in full with print letters.

 

3.      Currency type instead of its symbol shall be written in Chinese. When it
relates to capital amount, currency type shall be added in front of capital
letters, and currency symbol shall be added in front of small letters.

 

4.      Columns and blank spaces under Withdrawal Plan or Repayment Schedule
shall be filled with fold lines and handwritten/stamping words “The blank is
left intentionally”. Other unnecessary blank spaces may be crossed with “/”.

 

 

 

 

The Maximum Value Guarantee Contract (as the “Contract”) is made on March 31st,
2011, at Rd. Renmin #29, Zhongshan District, Dalian, P.R.C., 116001.,

 

By and between

 

the Guarantor, Zheng Chuantao and his spouse Sun Lihua and (collectively, the
“Guarantor”)

 

And

 

the Creditor, China CITIC Bank Dalian Branch who assigns Mr. Yu Wenbo as its
legal representative and its principal place of business is Rd. Renmin #29,
Zhongshan District, Dalian, P.R.C., 116001, phone 86-411-82821868 (as the
“Creditor”).

 

In order to facilitate execution of multiple obligatory rights (as “principal
claim”) between the Creditor and Dalian TOFA New Materials Development Co., Ltd.
(as “Debtor”), the Guarantor is willing to provide maximum value guarantee to
the Debtor. For the consideration of mutual premises, and in accordance with
Contract Law of PRC and Guarantee Law of PRC and other laws and regulations,
Guarantor and Creditor hereto agree as follow:

 

Article 1 Definition

 

Maximum value guarantee means the highest guarantee line agreed between
guarantor and creditor against multiple debts incurred by Debtor. Guarantor
shall provide such guarantee no higher than such line. Such highest line equals
the total amount of unpaid liabilities (including contingent liabilities) Debtor
shall pay to Creditor.

 

Article 2 Guaranteed Principal Claim

 

2.1 Guaranteed principal claim means a series of obligatory rights arising from
Creditor extending a credit line to Debtor during the period as of March 30th,
2011 till March 30th, 2013. Those obligatory rights include but not limited to
loans, notes, letter of guarantee, L/C and other banking services.

 

2.2 Guaranteed principal claim is up to RMB twenty million (20,000,000). If
Guarantor performs its obligations stated in the Contract, the highest guarantee
line will be lowered subject to Guarantor’s performance.

 

2.3 Within the abovementioned period and below highest guarantee line, any
debt-related contracts, agreements and instruments made between Creditor and
Debtor shall constitute the master contract over the Contract herein (as “Master
Contract”).

 

Article 3 Guarantee

 

3.1 Guarantor shall bear joint obligations of guarantee. Creditor shall reserve
the right to directly require Guarantor performing its obligations, provided
that Debtor fails to execute all or part of a separate matured debt contemplated
under the Master Contract.

 

3.2 If Debtor fails to execute its debt liabilities as agreed in the Master
Contract, Creditor shall have the right to directly require Guarantor performing
its obligations to an extent of its guarantee line, regardless of Creditor’s any
other guarantees against debt under the Master Contract (including but not
limited to warranties, pledge, mortgage, letter of guarantee, standing L/C and
other forms of guarantee)

 

 

 

 

Article 4 Term

 

4.1 Guarantee term is two years as of the second anniversary date after maturity
of liabilities specified under Debtor’s business contract. Guarantee term of
each business contract shall be calculated separately.

 

4.2 If the debt is terminated in advance as (1) required by laws and
regulations, (2) agreed under the Master Contract, or (3) Debtor and Creditor
agree to do so, the date of such termination is the matured date of the debt.

 

4.3 If the subject contemplated under the Master Contract is in form of L/C,
bank acceptance bills or letter of guarantee, the guarantee term lasts for two
years as of the date of advanced payment. For installment in advance, the
guarantee term commences as of the date of each installment.

 

Article 5 Guarantee Scope

 

5.1 The Contract shall cover the fees and expenses under the Master Contract,
including principal, interest, punitive and compound interest, imbursement for
contract violation, damages, and expenses for materializing debt rights
(including but not limited to legal cost, arbitration, attorney fee no higher
than 20% total principal claim, accommodation, assessment &evaluation, auction,
disposal, transfer, property preservation, public disclosure and execution).

 

Article 6 Guarantor’s Representation and Warranties

 

6.1 Guarantor is a legal person incorporated under laws of P.R.C., of civil
rights and behavioral competence, and independently liable to any civil duties.
Guarantor has obtained necessary/lawful authorizations and approvals, from
external or internal, to sign the Contract herein.

 

6.2 Guarantor fully understands and agrees on all the terms and provisions set
forth under the Master Contract. Guarantor provides such guarantee to Debtor at
its discretion and all the presentations and statements made under the Contract
are true or factual.

 

6.3 The guarantee contemplated hereunder shall neither bear any limits nor cause
any illicit circumstances.

 

6.4 All the documentations, reports, representations provided by the Debtor are
of effect, truth, accurateness, completeness and law-binding. Other than
conditions Guarantor make written disclosure on to Creditor, Guarantor has no
other material liabilities (including contingent liabilities), behaviors of
contract violations, prosecution, arbitration or other significant events
influential to Guarantor’s assets.

 

Article 7 Guarantor’s Rights and Obligations

 

7.1 Guarantor shall furnish Creditor with the instruments that are truth,
effective and adequate to testify Guarantor’s identity.

 

7.2 If Guarantor makes changes to legal person name, legal representative,
project director, principal place of business, telephone, fax and among others,
Guarantor shall inform Creditor in written form seven (7) days after such
change.

 

7.3 In case that Debtor fails to pay the principal and interest at the matured
date or before as specified under the Master Contract, Creditor shall have the
right to directly require Guarantor paying off the debt. Guarantor shall promise
not to reject Creditor’s any payment claim with any reasons, and shall waive the
defense right as defined in A22 Guarantee Law of PRC.

 

 

 

 

7.4 Guarantor shall be liable to provide its balance sheets and disclosures on
any other guarantees it provide to third party. Also, Guarantor shall, at
Creditor’s request, furnish the financial reports and documents that truly
reflect financial standing, on a regular basis or from time to time.

 

7.5 Guarantor shall issue a written notice to the Creditor provided that
throughout the term, there are any material changes in Guarantor’s operations
including but not limited to stock conversion, reorganization, M&A, spin-off,
joint capital, alliance, leasing, any change to Debtor’s scope of operation and
registered capitals, or any capital transfer that materially hampers Guarantor’s
capability of providing guarantees.

 

7.6 If Guarantor incurs events including but not limited to suspension,
stoppage, bankruptcy, delinquency, revoke of business license, economic loss,
lawsuits, arbitration, criminal affairs, and administrative punishment, thus
hampering part or whole of capability of guaranteeing the loan, Guarantor shall
issue a written notice to Creditor within three days upon the occurrence or
possible occurrence of such event.

 

7.7 Guarantor shall not harm Creditor’s rights and interest provided that
Guarantor intends to provide guarantees of any kind and of any nature to any
other third party.

 

7.8 If any event specified under Article 7.5 and Article 7.6 occurs to
Guarantor, Guarantor shall agree to reasonably execute all the obligations under
the Contract and offer a detailed schedule for such execution.

 

7.9 If Debtor fails to pay all or part of the debts as stated in the Master
Contract (including circumstances (1) required by laws and regulations, (2)
agreed under the Master Contract, or (3) Debtor and Creditor agree to an early
maturity of debt), and Creditor requires Guarantor to fulfill its obligations of
guarantees, Guarantor shall, upon receiving Creditor’s written notice, timely
materialize the payment at the amount/form  as required in the notice

 

7.10 If Guarantor fails to execute Article 7.9 and in order to settle the debt
under the Master Contract, Guarantor shall authorize Creditor to (1) directly
withdraw from any of bank account set in CITIC Bank; and/or (2) dispose
Guarantor’s any property or property rights lawfully held and controlled by
Creditor. Under conditions that Creditor is authorized to withdraw from
Guarantor’s bank account and account currency is different from debt currency,
then the currency shall be translated at the exchange rate announced by CITIC
Bank at the exact withdrawal date.

 

7.11 Guarantor shall continue to assume the obligations as specified in Article
3 provided that any third person extends guarantees to the debt under the Master
Contract.

 

Article 8

 

8.1 When Creditor transfers all the debt rights under the Master Contract to any
third party, Guarantor shall be timely informed in written form upon signing the
transferring contract.

 

8.2 If Creditor and Debtor agree to sign a particular contract in connection
with the credit services contemplated under the Master Contract, Guarantor may
not be informed of such deal.

 

8.3 If Debtor fails to pay all or part of the debts as stated in the Master
Contract (including circumstances (1) required by laws and regulations, (2)
agreed under the Master Contract, or (3) Debtor and Creditor agree to an early
maturity of debt), Creditor shall have the right to require Guarantor to perform
its obligations as set forth.

 

8.4 Creditor shall keep confidential all the files, documents and information
provided by Guarantor, excluding conditions that laws and regulations require to
disclose or make accessible.

 

 

 

 

Article 9 Violation

 

9.1 Parties hereto shall execute the Contract upon effect, or otherwise assume
relevant liabilities for breaching the Contract.

 

9.2 If Guarantor provides inaccurate, untruthful, incomplete or intentionally
misleading representations and warranties under Article 6, thus causing loss to
Creditor, Guarantor shall bear the damages arising thereof.

 

9.3 In case that the Contract becomes null and valid by virtue of Guarantor’s
fault, Guarantor shall cover Creditor’s loss up to its guarantee scope.

 

9.4 Throughout the term, Creditor shall have the right to ask Guarantor to
fulfill obligations or employ applicable legal actions against Guarantor,
Guarantor’s property or property rights in accordance with Article 7.9 and
Article 7.10, provided that:

 

9.4.1 Any debt under the Master Contract is matured without full imbursement.

 

9.4.2 Creditor is not paid at the date (1) required by laws and regulations, (2)
agreed under the Master Contract, or (3) Debtor and Creditor agree to an early
maturity of debt;

 

9.4.3 Guarantor (1) incurs significant economic loss, asset damages or assets
damages due to guarantees, or other financial crisis, and (2) fails to provide
guarantees, or provides unsatisfied guarantees.

 

9.4.4 Guarantor’s normal business course is distracted, due to (1) a significant
operational or financial crisis incurring to Guarantor’s holding shareholders or
affiliated companies, or (2) a material related-party transaction executed among
Guarantor, Guarantors holding shareholders and affiliated companies; and
Guarantor fails to provide guarantees, or provides unsatisfied guarantees.

 

9.4.5 There is adverse trend in Guarantor’s industry; and Guarantor fails to
provide guarantees, or provides unsatisfied guarantees.

 

9.4.6 Guarantor’s senior managers are involved in corruptions, bribery,
embezzlement or other illicit operational activities; and Guarantor fails to
provide guarantees, or provides unsatisfied guarantees.

 

9.4.7 Guarantor violates the debt agreements entered with other Creditors; and
Guarantor fails to provide guarantees, or provides unsatisfied guarantees.

 

9.4.8 Guarantor experiences shut-off, stoppage, delinquency, solvency, or
delinquency of business license.

 

9.4.9 Guarantor violates Article 7.8 and fails to fulfill all the obligations
under the Contract or the action plan in this regard fails to satisfy Creditor.

 

9.4.10 Guarantor incurs any events that may threaten/hamper or possibly
threaten/hamper Creditor’s rights and interest.

 

Article 10 Accumulation of Creditor’s Rights

 

Creditor’s rights and interest under the Contract shall be accumulated, free
from relevance of any rights required by laws or contracts. Unless specified in
Creditor’s written statement, Creditor’s any delayed execution, partial
execution and non-execution of any rights shall neither constitute any waiver of
all/partial rights, nor impact Creditor’s continued execution of such rights or
other rights.

 

 

 

 

Article 11 Continuity of Obligation

 

Any obligations and joint liabilities under the Contract shall bear continuity,
which legally binds Debtor’s successors, or agents free from any disputes,
claims, prosecutions, superior’s orders, or any contracts or files signed
between Principal Claim Contract Debtor and any other persons. Such obligations
shall not be altered due to Debtor’s solvency, delinquency, disqualification,
amended Article of Associations or other changes of any nature or of any kind.

 

Article 12 Other Agreed Items

 

None

 

Article 13 Governing Law

 

13.1 The Contract shall be governed by laws of Peoples’ Republic of China.

 

Article 14 Disputes

 

14.1 In case of any disputes arising from or related to the Contract, parties
hereto shall settle the disputes on a friendly basis; otherwise either party may
file a legal suit to the people’s court where Creditor is located.

 

Article 15 Force of the Contract

 

15.1 The Contract is independent from the Master Contract. For any reasons the
Master Contract becomes null, the Contract shall remain in full force.
Guarantor’s joint liabilities under the Contract shall cover Debtor’s
contractual obligations upon the invalid Master Contract.

 

15.2 If a certain paragraph or content of a certain paragraph herein is deemed
as ineffective by now or in the future, such paragraph or content shall not
affect the legal power of Contract, other paragraphs or other content of such
paragraph.

 

Article 16 Effect, Change and Termination

 

16.1 The Contract enters into full force upon signatures and seals attached by
Guarantor’s legal representatives or authorized agents, and Creditor’s legal
representatives, incumbent or authorized agents.

 

16.2 Unless otherwise specified herein, parties hereto shall not alter or revoke
the Contract at its discretion, upon the Contract entering into force. For any
changes or terminations, parties hereto shall agree and form a written
supplement.

 

Article 17 Miscellaneous

 

17.1 For any unsettled matters hereunder, parties hereto may make supplemental
agreements as attachment of the Contract. Any attachment, amendment, supplements
to the Contract shall constitute each and any inseparable part of the Contract,
each with equivalent legal force.

 

17.2 Any notices, requirements or other correspondences issued by Creditor to
Debtor, including but not limited to telegraph, telex and facsimile, shall be
deemed to be served to Debtor as soon as such notices, requirements or other
correspondences are issued. The abovementioned correspondence in certified mail
form shall be deemed to be served to Debtor at the third day upon such mailing
day.

 

17.3 The Contract is made and executed in five copies, one for Guarantor and two
for Creditor.

 

 

 

 

17.4 Creditor has employed reasonable measures to (1) request Debtor to notice,
and (2) make full explanation to any terms and provisions in connection with
exemption or limited obligations. Both parties hold no dissent on understanding
of all the terms and provisions hereunder.

 

Debtor: (Signature) /s/ Zheng Chuantao Creditor: (Seal)     Confirmed by spouse
(Signature) /s/ Sun Lihua: Legal Representative: /s/ Yu Wenbo

  

It is confirmed that the spouse has no dispute to the above Agreement and it is
agreed to that the Debtor shall be responsible for the guaranty under this
Agreement.

 

 

 

 